Citation Nr: 1109068	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUE

Entitlement to an increased rating in excess of 60 percent for service-connected diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from April 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of service connection for skin cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

For the entire increased rating period, the Veteran's diabetes did not manifest in hypoglycemic reactions or ketoacidosis requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus no progressive loss of weight or strength.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 60 percent for diabetes have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran letters in May 2008 and September 2008 that informed him of the requirements needed to establish an increased evaluation for diabetes.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The May 2008 letter also notified the Veteran that an effective date would be assigned if the claim were granted.

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected diabetes.  VA provided the Veteran with an examination in June 2008.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination with clinical measures was conducted.  The conclusion reached and diagnosis given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected diabetes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Diabetes

The Veteran's claim for an increased rating in excess of 60 percent for service-connected diabetes, currently before the Board, was received in April 2008. The July 2008 rating decision on appeal denied and increased rating in excess of 60 percent for diabetes mellitus.

DC 7913 provides for a 60 percent rating for diabetes mellitus requiring insulin, a restricted diet, and the regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and the regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  The Board notes that service connection has already been established for the Veteran's currently diagnosed diabetic peripheral neuropathy, diabetic retinopathy, hypertension, and erectile dysfunction, all of which were found to be medically related to his service-connected diabetes.  Therefore, as separate ratings are already in effect for those complications, they will not further be discussed in this context.

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 60 percent, for service-connected diabetes, for the entire increased rating period.

In a May 2007 VA treatment record, the Veteran reported frequent hypoglycemic symptoms, but no weight change.  In a February 2008 VA treatment record, the Veteran reported no weight change.  In June 2008, on VA examination, the Veteran reported taking insulin more than once daily.  The VA examiner reported hypoglycemic reactions two to three times a week and major insulin reactions two to three times a month, however, none that required hospitalization.  The VA examiner also reported that the Veteran was on a restricted diet and was restricted in his ability to perform strenuous activities.  The Veteran reported that he visited his diabetic care provider monthly or less often.  The Veteran also reported no emergency room visits within the past few years and no weight change.  The VA examiner reported no muscle loss or muscle wasting.  In an August 2008 VA treatment record, the Veteran reported no weight loss.  In a September 2008 VA treatment record, the Veteran reported no weight change.  A December 2008 ambulance receipt shows that the Veteran received assistance at his residence, which included administration of intravenous (IV) medications.  

Based upon these findings, the current evaluative framework of the assignment of a 60 percent rating for diabetes should remain in effect.  Despite the evidence showing frequent hypoglycemia, the Board concludes that the medical evidence does not support a rating in excess of 60 percent.  See Camacho v. Nicholson, 
21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).  

While the Veteran requires daily insulin injections, as indicated, the evidence must exhibit episodes of ketoacidosis or hypoglycemia requiring hospitalization or weekly treatment appointments, loss of weight or strength, and complications that are not separately compensated to warrant a rating in excess of 60 percent.  The record clearly shows that the Veteran's symptoms do not meet these criteria at any time during the rating period.  Despite extensive discussion of hypoglycemia, the Veteran's medical records are silent for any episodes of ketoacidosis.  Furthermore, although hypoglycemia has been a concern reflected in his treatment records and at VA examinations, the Veteran has not been hospitalized due to his hypoglycemia.  Rather, his treatment records show that he denied recent hospitalizations.  Further, his treatment appointments occur monthly, less than the weekly visits to a diabetic care provider contemplated by a higher rating.  The Veteran's treatment records also reflect no strength or weight loss.  Finally, although the Veteran has complications from his diabetes mellitus, namely diabetic peripheral neuropathy, diabetic retinopathy, erectile dysfunction, and hypertension, these disabilities are separately service-connected and rated.  For these reasons, the Board finds that the criteria for an increased rating in excess of 60 percent for diabetes under Diagnostic Code 7913 have not been met for any period.  38 C.F.R. §§ 4.3, 4.7, 4.119,.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the symptoms and impairment of the Veteran's service-connected diabetes mellitus.  The service-connected diabetes rating criteria reasonably describe the Veteran's disability level and symptomatology.  They account for his medication regimen 9insulin), as well as his restrictions in diet, and regulation of activities.  The schedular rating criteria also specifically contemplates ketoacidosis, frequency of hospitalizations, and number of visits to health care providers.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected diabetes mellitus, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  
38 C.F.R. § 3.321(b)(1). 

The Board acknowledges the Veteran's assertion that he experiences impairment as a result of his diabetes.  Specifically, the Veteran has reported pain and hypoglycemic reactions two to three times a week.  He reports that he is unable to perform strenuous activities.  The Veteran, as a lay person, is competent to provide such evidence of how his diabetes affects his everyday life.  See Layno v. Brown, 
6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Board has specifically considered the Veteran's statements of hypoglycemic reactions in rating the diabetes, but finds that the hypoglycemic reactions have not resulted in the frequency of hospitalization required for a higher schedular disability rating.  While the Board finds the Veteran credible, VA must consider only the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  


For these reasons, the Board finds that the weight of the evidence is against an increased rating in excess of 60 percent for diabetes.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An increased rating in excess of 60 percent for diabetes is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


